Citation Nr: 1513162	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.
 
3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970. 

This case comes before the Board of Veterans' Appeal (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit on appeal.  

In September 2014, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file. 

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 

The Board notes that a claim for TDIU was denied by the RO in March 2014.  Nevertheless, given statements of record, including testimony at his September 2014 hearing, the Board finds that a claim for TDIU has been raised as part and parcel of the issues on appeal and is before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.

2.  For the entire time on appeal, the Veteran's bilateral lower extremities peripheral neuropathy is manifested by numbness, decreased sensation in the lower leg and feet, and tingling; the symptoms are wholly sensory in nature. 


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

2.  The criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124, Diagnostic Code 8721 (2014). 

3.  The criteria for an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124, Diagnostic Code 8721 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, the Board notes that since entitlement to TDIU is being granted in the decision below, any deficiencies as to the notice requirements under the Veterans Claims Assistance Act (VCAA) are harmless.  With respect to the Veteran's claim for an increased disability rating for peripheral neuropathy of the bilateral lower extremities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist has also been satisfied in this case as the RO has obtained the Veteran's service, VA, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the record shows the Veteran sis in receipt of Social Security Administration (SSA) disability benefits.  At the September 2014 hearing the Veteran stated that the SSA disability was granted based on a back disability which is not service-connected.  He stated the records were not relevant to the appeal.  Therefore, the Board finds that obtaining the records is not necessary.  

As noted, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned in September 2014.  A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c) (2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the below signed Veterans Law Judge noted the issues on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any relevant evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4).  In this case, the Veteran was afforded numerous VA examinations, March 2007 and June 2010, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

A. TDIU 

The Veteran contends that his service-connected disabilities render him unemployable. 

He is currently in receipt of service connection for diabetes mellitus type II, rated at 40 percent, ischemic heart disease, rated at 30 percent; peripheral neuropathy of the bilateral lower extremities, rated at 10 percent for each extremity; and, bilateral diabetic retinopathy, rated as noncompensable.  His combined rating is 70 percent, therefore, he meets the schedular criteria for a TDIU. See 38 C.F.R. § 4.16(a).  Thus, the question before the Board is whether his service-connected disabilities alone render him unable to obtain substantially gainful employment.

The Veteran last worked as a coal miner in 1984 and has not been employed since.  Records indicate that he retired due to back problems, a disability which is not service connected. 

At a June 2010 VA examination, the examiner noted that the bilateral peripheral neuropathies of the lower extremities interfered with work to the extent they caused weakness and fatigue. 

A September 2014 opinion from C.V., a Rehabilitation Specialist, states that the vocational limitations associated with the Veteran's diabetes mellitus, ischemic heart disease and peripheral neuropathy of the bilateral lower extremities would prevent his participation in any type of substantial gainful employment at an exertional level.  The opinion was provided after consideration of the Veteran's educational level, work experience and after a review of the claims file. 

In a September 2014 letter, the Veteran's private physician, Dr. J.A.H. stated that the Veteran's diabetes mellitus and related peripheral neuropathy of the lower extremities make it difficult for the Veteran to work.

Considering the evidence above, given his past work experience and education level, the Board resolves any reasonable doubt in the Veteran's favor and finds that entitlement to TDIU is warranted.  While the evidence shows that the Veteran retired form his work as a coal miner due to a non-service connected disability and he is currently in receipt of SSA disability benefits due to his non-service connected back disability, the record contains an uncontradicted well-reasoned opinion from a rehabilitation specialist who states that the Veteran's service connected disabilities alone render him unemployable.  The opinion is fully supported by the rationale provided by the examiner.  

As such, all reasonable doubt is found in the Veteran's favor and entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Peripheral neuropathy

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2 , 4.41.  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204 -06 (1995). 

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, which has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8621.  Diagnostic Code 8621 applies to neuritis of the external popliteal nerve, also called the common peroneal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Under Diagnostic Code 8621, a 10 percent rating requires mild incomplete paralysis of the common peroneal nerve.  A 20 percent evaluation requires moderate incomplete paralysis of the common peroneal nerve.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent disability rating is warranted for complete paralysis as shown by complete foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes. 38 C.F.R. § 4.124a, Diagnostic Code 8621.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Private treatment records of July 2008 note peripheral neuropathy which caused numbness of the right leg. 

At a March 2007 VA examination, the Veteran reported numbness and loss of sensation in the right leg laterally and in the second and third toes.  There is burning and pain in the posterior left leg into the left foot.  Physical examination showed decrease in reaction to light touch on the lateral aspect and loss in reaction to pinprick on the lower left lateral leg.  On the right leg there was loss of reaction to vibration on the right second and third toes, and loss in reaction to light touch on the lateral right foot and the lateral right lower leg.  There was also loss in reaction to pinprick in the right second and third toes and on the right lateral lower right leg.  The examiner noted that with the findings on the physical exam, the findings are related to his back injury of 1984 because the physical findings are not typical in pattern or the subjective findings for diabetes mellitus type 2.

VA treatment records of September 2008 show normal sensory foot examination. 

At a June 2010 VA examination, the Veteran's live in partner reported the Veteran started with numbness and tingling in both feet with a gradual onset which is currently persistent.  The examiner noted that nerve conduction test of April 2007 showed mild peripheral neuropathy in the lower extremities mainly involving sensory fibers.  The possibility of radiculopathy could not be ruled out.  On physical examination knee jerk was 2+ bilaterally and ankle jerk was 1+ bilaterally.  Plantar flexion was normal bilaterally.  Sensory exam revealed vibration and position sense were normal bilaterally, pain/pinprick and light touch were decreased bilaterally.  Motor exam was normal.  There was no muscle atrophy, no gait abnormality, no imbalance, no fasciculations, and function was not affected.  The diagnosis was sensory neuropathy of the bilateral lower extremities.  There was nerve dysfunction and neuralgia, but no paralysis.  

When the Veteran filed his claim for service connection of peripheral neuropathy he particularly complained of numbness and tingling in his lower extremities and noted that recent back surgery had not alleviated these symptoms.  He noted that his right leg was worse than his left.

Private treatment records of August 2014 show knee jerk bilaterally to be 3+.  The gait was unsteady.  Records dated later that same month note he reported numbness to his knees.

At the videoconference hearing the Veteran testified that he has numbness in both feet.  On the right the numbness travels up to his knee.  On the left side, the numbness travels up but not as high as on the right.  He testified that he can walk a few yards and then his feet go numb.  As a result, he tends to trip and twist his ankle which causes a lot of pain.  The numbness is near constant. 

Considering the evidence above, the Board finds that a rating in excess of 10 percent is not warranted for peripheral neuropathy of each extremity for the entire time on appeal.  The clinical evidence, along with the Veteran's complaints, show that his peripheral neuropathy of each extremity was manifested by mild incomplete paralysis.  The Veteran has consistently complained of wholly sensory manifestations such as tingling and numbness in the distal lower extremities.  The Veteran reported that this numbness resulted in difficulty walking and causes him to trip and twists his ankle on occasion.  An unsteady gait was noted only in August 2014.  However, and significantly, at no time was he noted to need assistive devices for walking.  Oftentimes, private and VA treatment records noted his bilateral lower extremities to be normal and asymptomatic.  Although he has complained of an increase of his sensory symptoms to a now constant numbness, the complaints have remained sensory.  The Board finds the Veteran's statements credible; however, his symptoms do not currently meet a moderate level of incomplete paralysis.  The 2010 VA examiner noted his incomplete paralysis was mild in nature.  Accordingly, a 10 percent evaluation is proper for each lower extremity.  Fenderson, supra. 

Extraschedular Rating

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

As shown by the discussion of the reasons and bases above, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability levels and symptomatologies.  For the period decided herein, the Board finds that the Veteran's peripheral neuropathies are contemplated by the rating schedular, as the symptoms manifested by this peripheral neuropathy are included in the diagnostic codes' criteria.  In fact D.C. 8621 provides encompassing criteria so that many symptoms may be addressed, and provide for increased ratings for increased symptoms.  In the absence of an exceptional disability picture, there is no factual basis for a referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is granted, subject to the regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


